DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a driven gear engaged to the shaft and axially disposed between the driving gear and one of the second end portion”. This phrase is unclear because the phrase “one of the second end portion” is confusing and it is not clear what exactly Applicant intends the scope of the claim to be. The claim previously sets forth two end portions of the gear shaft, a first end portion and a second end portion. The phrase “one of the second end portion” could be interpreted to imply that there is more than one second end portion. On the other hand, it is not clear whether Applicant simply intended this gear to be between the driving gear and one of the end portions or rather one of the first or second end portion. Or it is not certain whether Applicant specifically wanted the gear to be placed between the second end portion and the driving gear. Please clarify and/or amend the claim to be consistent with the intended scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 12, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miller (USP 1634376).
	Regarding claim 9, Miller discloses a gear train comprising: a housing (10 and end caps with shims, see annotated drawing of fig.1) including an end face (end face defined at the end caps) traversing an axis (axis of shaft 17) and a cylindrical surface (cylindrical surface for needle bearings 12) centered to the axis, the end face and the cylindrical surface defining a bore (seen in fig.1); a gear (16 or 18) disposed in the housing and adapted to rotate about the axis; a gear shaft (17) engaged to and projecting axially from the gear, the gear shaft including an end portion (either end of the shaft seen in fig.1) disposed in the bore; and8DP-324798 a bearing assembly including a cylindrical bearing race (seen in fig.1; race of bearing 12) seated in a bore and a plurality of needle bearing elements (the needle roller elements are clearly seen in fig.1) disposed radially between the cylindrical bearing race and the end portion and wherein the bearing assembly includes a stop shim (as labeled in the annotated figure the shim is integral with the end cap and limits axial displacement of the gear shaft) disposed axially between the end face and the end portion for limiting axial displacement of the gear shaft.  

    PNG
    media_image1.png
    751
    950
    media_image1.png
    Greyscale

	Regarding claim 12, Miller discloses a motorized actuator comprising: a housing (10); an intermediate gear assembly mounted in the housing for rotation about an axis, the intermediate gear assembly including a shaft (17) having opposite first and second end portions (seen in fig.1, distal ends with bearings 12 and disposed towards the end caps), a driving gear (16; this gear is engaged with the driving shaft and thus is a driving gear) engaged to the shaft and axially disposed between the opposite first and second end portions, and a driven gear (18) engaged to the shaft and axially disposed between the driving gear and one of the second end portion (seen in fig.1); and first and second play reduction assemblies mounted to the respective first and second end portions and seated to the housing, the first and second play reduction assemblies each including a stop shim (the shims are labeled in the annotated drawing and are part of the end cap of the assembly) adapted to axially abut the first and second end portions respectively and a needle bearing (needle bearing 12) adapted to rotationally support the shaft.
	Regarding claim 13, Miller discloses an output shaft (20) rotationally mounted to the housing, projecting outward from the housing, and rotationally driven by the driving gear (seen in fig.1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomi et al. (USP 4422531) in view of Brooks (USP 0642204) and further in view of Otaki (DE 102016202276 B3).
	Regarding claim 1, Ohtomi et al. discloses a gear train comprising: a housing (fig.3, 3) including a first end face (fig.3, 3d) traversing an axis (fig.3, axis of the gear shaft therethrough) and a first cylindrical surface (see annotated figure below) centered to the axis, the first end face and the first cylindrical surface defining a first bore (fig.3, the bore is defined therein); a first gear (gearing seen in fig.3) disposed in the housing and adapted to rotate about the axis; a gear shaft (seen in fig.3) engaged to and projecting axially from the first gear, the gear shaft including a first end portion (fig.3, right side of gear shaft) disposed in the first bore. Ohtomi et al. discloses bearings on either end of the gear shaft as evident in the figure 3.

    PNG
    media_image2.png
    423
    530
    media_image2.png
    Greyscale

	Ohtomi et al. is silent to the bearings being in the form of a needle bearing, i.e. a first needle bearing seated in the first bore and disposed radially between the first cylindrical surface and the first end portion; and a first stop shim disposed axially between the first end face and the first end portion for limiting axial displacement of the gear shaft, wherein the first stop shim is made of a material that is harder than a material of the housing.  
	Brooks teaches the concept of providing a needle bearing (1) along with a shim (2, 5) for the end of a rotary shaft (6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the gear train assembly, in particular, the bearing and end of the shaft arrangement disclosed in Ohtomi to make use of a needle bearing and interposed shim arrangement as taught and suggested by Brooks for the purpose of supporting 
	Ohtomi et al. in view of Brooks are silent to shim being made of a material that is harder than a material of the housing.
	Otaki teaches a similar bearing/shim arrangement for a rotating shaft in a housing. Otaki teaches the concept of providing a shim (16) made of steel and a housing made of aluminum alloy for the purpose of providing a cost effective material for the housing while providing a shim plate that has sufficient abrasion resistance and mechanical stability (see machine translation).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the materials used in the combination of Ohtomi et al. in view of Brooks to make use of a shim made of a harder material (i.e. steel) than said housing (i.e. aluminum), as taught by Otaki for the purpose of providing a cost effective material for the housing while providing a shim plate that has sufficient abrasion resistance and mechanical stability (see machine translation).
Regarding claims 2, both Brooks and Otaki teach the material of the first stop shim is metallic (Otaki specifically teaches the use of steel).  
Regarding claim 3, Otaki teaches the gear train set forth in claim 2, wherein the material of the housing includes a cast aluminum alloy and the material of the first stop shim includes steel (see machine translation).  
Regarding claim 4, both Brooks and Otaki teach the gear train set forth in claim 1, wherein the first stop shim is disc-shaped (16 in Otaki and 2 or 5 are cylindrical in Brooks) having a cylindrical side that opposes the first cylindrical surface.  
(fig.3 in Ohtomi shows this); a second needle bearing seated in the second bore and disposed radially between the second cylindrical surface and the second end portion; and a second stop shim disposed axially between the second end face and the second end portion for limiting axial displacement of the gear shaft, wherein the second stop shim is made of a material that is harder than the material of the housing (as per the combination presented for claim 1, the same 103 rejection and rationale is applicable to the second bearing in Ohtomi and thus will not be repeated; see the rejection of claim 1 above, the same teaching is applicable to either side of the gear shaft).  
Regarding claim 6, Ohtomi teaches the gear train set forth in claim 5, further comprising: a second gear (fig.3, in Ohtomi, see annotated figure above) centered about the axis and engaged to the gear shaft.  
Regarding claim 7, Ohtomi discloses the gear train set forth in claim 6, further comprising: an output shaft (3b) rotateably seated in and projecting outward from the housing (seen in fig.3), wherein the output shaft is adapted to be rotationally driven by the first gear (seen in fig.3 as labeled above); and an electric motor (5) supported by the housing and adapted to rotationally drive the second gear (evident from figure 3).  
Regarding claim 8, Ohtomi in view of Brooks fail to disclose the gear train set forth in claim 1, wherein the first needle bearing is four millimeter to eight millimeter in diameter.  
 In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) In this case, the change in size of the needle bearing would not affect the overall functionality of the system. It would still perform the same functions in the prior art. Furthermore, Applicant has not provided any criticality or unpredictable result associated with said size of the bearing and as such, the sizing of the bearing is a matter of design choice.
Claim 9, 10, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomi et al. (USP 4422531) in view of Brooks (USP 0642204).
	Regarding claims 9 and 10, Ohtomi et al. discloses a gear train comprising: a housing including an end face traversing an axis and a cylindrical surface centered to the axis, the end face and the cylindrical surface defining a bore; a gear disposed in the housing and adapted to rotate about the axis; a gear shaft engaged to and projecting axially from the gear, the gear shaft including an end portion disposed in the bore; and8DP-324798 a bearing assembly (as seen in the annotated figure above of figure 3 in Ohtomi, all of the claimed elements are present, please also see the rejection of claim 1).
Ohtomi fails to explicitly disclose the use of a cylindrical bearing race seated in a bore and a plurality of needle bearing elements disposed radially between the cylindrical bearing race and the end portion and wherein the bearing assembly includes a stop shim disposed axially between the end face and the end portion for limiting axial displacement of the gear shaft.  
(1) along with a shim (2, 5) for the end of a rotary shaft (6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the gear train assembly, in particular, the bearing and end of the shaft arrangement disclosed in Ohtomi to make use of a needle bearing and interposed shim arrangement as taught and suggested by Brooks for the purpose of supporting any axial loads of the shaft and further provide the predictable result of accommodating any axial play of the shaft during use.
Regarding claim 12, Ohtomi et al. discloses a motorized actuator comprising: a housing; an intermediate gear assembly mounted in the housing for rotation about an axis, the intermediate gear assembly including a shaft having opposite first and second end portions, a driving gear engaged to the shaft and axially disposed between the opposite first and second end portions, and a driven gear engaged to the shaft and axially disposed between the driving gear and one of the second end portion; and a bearing assembly at both ends of the gear shaft (see annotated fig.3 above and the rejection of claim 1, all of these claim elements are present in Ohtomi)
Ohtomi fails to explicitly disclose the use of a first and second play reduction assemblies mounted to the respective first and second end portions and seated to the housing, the first and second play reduction assemblies each including a stop shim adapted to axially abut the first and second end portions respectively and a needle bearing adapted to rotationally support the shaft.  
Brooks teaches the concept of providing a needle bearing (1) along with a shim (2, 5) for the end of a rotary shaft (6) which function as play reduction assemblies.

Regarding claim 13, Ohtomi discloses the motorized actuator set forth in claim 12, further comprising: an output shaft (3b) rotationally mounted to the housing, projecting outward from the housing, and rotationally driven by the driving gear.  
Regarding claim 14, Ohtomi et al. discloses the motorized actuator set forth in claim 13, further comprising: an electric motor (5) supported by the housing and adapted to drive the driven gear.  
Regarding claim 15, Ohtomi et al. discloses the motorized actuator set forth in claim 14, wherein the motorized actuator is an automotive throttle plate actuator (note this limitation is merely changing the name of the preamble of the device without actually claiming any particular structure of the specific actuator within the claim. Therefore, the change in preamble while using different nomenclature does not impart any different scope to the claim; as such the prior art still reads on it absent any particular structure of said actuators being presented in the body of the claim).  
Regarding claim 16, Ohtomi et al. discloses the motorized actuator set forth in claim 14, wherein the motorized actuator is an EGR valve actuator (note this limitation is merely changing the name of the preamble of the device without actually claiming any particular structure of the specific actuator within the claim. Therefore, the change in preamble while using different nomenclature does not impart any different scope to the claim; as such the prior art still reads on it absent any particular structure of said actuators being presented in the body of the claim). 
Regarding claim 17, Ohtomi et al. discloses the motorized actuator set forth in claim 14, wherein the motored actuator is a turbocharger variable vane actuator (note this limitation is merely changing the name of the preamble of the device without actually claiming any particular structure of the specific actuator within the claim. Therefore, the change in preamble while using different nomenclature does not impart any different scope to the claim; as such the prior art still reads on it absent any particular structure of said actuators being presented in the body of the claim). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomi et al. (USP 4422531) in view of Brooks (USP 0642204) and further in view of Dinkel (EP0925449B1).
Regarding claim 11, Ohtomi et al. in view of Brooks fail to explicitly disclose the bearing assembly includes a housing having the bearing race and the stop shim, and the housing is one unitary piece.  
Dinkel teaches the concept of providing a stop shim as an integral part of a needle bearing housing (seen in fig.3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle bearing and stop shim taught by Brooks to be integral as taught by Dinkel in order to provide the same predictable result of acting as a stop element, limiting the axial movement of the shaft.
	Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the needle bearing integral with the Howard v Detroit Stove Works, 150 U.S. 164 (1893). In this case, the bearing taught by Brooks is already integrally fastened with the stop; it is just not explicitly made in one piece. This is also evidenced throughout the prior art as it is very commonplace to have integral needle bearing/shim arrangements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art contains numerous relevant pieces of art that could have been utilized in different rejections or approaches to showcase the obviousness of the claims and/or various features of the claims.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656